DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s application filed on 05/12/2021.
Claims 1-11 are pending. 
Claims 1 and 9 are independent. 

Allowable Subject Matter
Claims 1-11 allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art that is closest (Oono et al. US20150372628, Nakazawa et al. US 6,429,620, Usuda Shiho EP 2940858, Iijima, Yoshihiro  et al. CN104205614, Kobayashi Takahiko et al. JP2015080353 and Schmidt Robert et al. EP1225074) do not teach or suggest a method and a control device for controlling an electric vehicle having a field winding type synchronous motor for providing a driving force, the field winding type synchronous motor that has a rotor having a rotor winding and a stator having a stator winding, by controlling a stator current flowing in the stator winding and a rotor current flowing in the rotor winding, the method comprising: calculating a magnetic flux estimate value, which is an estimated value of a magnetic flux generated in the rotor, based on the d-axis current command value and the f-axis current command value, calculating a final torque command value, based on the first q-axis current command value and the magnetic flux estimate value; a second q-axis current command value is calculated that’s based on the magnetic flux estimate value and the final torque command value and then controlling the stator current and the rotor current that’s based on the second q-axis current (claim 1 or claim 9).
The combination of the claimed limitations in the independent claims 1 and 9 are not anticipated or made obvious by the prior art of search in the examiners opinion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/BRADLEY R BROWN/Examiner, Art Unit 2846    

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846